Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 28th
day of December 2009, by and between Liberman Broadcasting, Inc., a Delaware
corporation (the “Company”), and Winter Horton (the “Employee”).

WHEREAS, Company and Employee both desire to enter into an employment
relationship and believe it to be in their mutual interest to set forth in
writing all the terms and conditions thereof; and

WHEREAS, this Agreement shall govern the employment relationship between the
parties from and after the date stated above and supersedes and negates all
previous agreements made between the parties, whether written or oral, relating
to Employee’s employment with the Company;

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
covenants contained below, the parties agree as follows:

I. EMPLOYMENT.

A. POSITION. The Company hereby engages Employee on an exclusive basis to render
personal services as a Chief Operating Officer of the Company and its respective
subsidiaries (collectively the “LBI Entities”). Employee shall perform such
duties and have such responsibilities related to his position as Chief Operating
Officer as assigned from time to time by the Company. Employee shall report to
the Company’s Chief Executive Officer, President and Chairman, and it is
expected that, among his duties, he will carry out such functions as are
assigned to him by the Chief Executive Officer, President and Chairman. Employee
hereby accepts such employment and agrees to devote his full employment
energies, interest, abilities and time to the performance of Employee’s duties
to the Company. Employee shall promptly and faithfully comply with all the rules
and regulations of applicable governmental regulatory agencies and with the
reasonable instructions, directions, requests, rules and regulations of the
Company in connection with the performance of Employee’s duties.

 

1



--------------------------------------------------------------------------------

The parties acknowledge and agree that Employee’s services are expected to
include services for or with respect to the Company’s direct and indirect
subsidiaries, including LBI Media, Inc., and that pursuant to practices
established or maintained by the Company and its subsidiaries, the payments to
Employee under this Agreement may be made by one or more of the Company’s
subsidiaries, including LBI Media, Inc..

B. TERM. The initial term of employment under this Agreement shall be for a
period commencing on January 1, 2010 (the “Effective Date”) and continuing,
subject to the provisions of this Agreement, until December 31, 2014.

C. EXCLUSIVE NATURE OF SERVICES. During the term of this Agreement, Employee’s
services shall be exclusive in the field of electronic communication (including,
without limitation, all forms of radio and television).

II. COMPENSATION.

A. SALARY. During the initial term of this Agreement, the Company shall pay to
Employee a salary at the rate of Four Hundred Fifty Thousand Dollars
($450,000.00) per annum (less taxes and required withholdings). Employee’s
salary shall be paid periodically in accordance with the Company’s normal
payroll practices. Assuming Employee’s continued employment, the annual rate of
salary shall increase by five percent on January 1, 2011 and each January 1
thereafter during the term of this Agreement.

B. BONUS. For each calendar year during the term of this Agreement, the first
such period to commence on January 1, 2010, in the event that Employee has
remained in the position of Chief Operating Officer until the last day of
December, 2010 and each December thereafter during the term of this Agreement
and has performed fully all material obligations under this Agreement, Company
may in its discretion pay to Employee a bonus in an amount up to Seventy-Five
Thousand Dollars ($75,000). The amount of each such bonus, if any, shall be
determined by the Company’s Board of Directors in its sole discretion according
to the achievement by Employee of annual objectives set by the Board and the
general performance of the Company as determined by the Board.

 

2



--------------------------------------------------------------------------------

Employee’s interest in any bonus under this Section II.B shall not vest until
the date upon which the Company would be obligated to tender payment for the
particular bonus. Any bonus earned under this section shall be paid to Employee
within 30 days of the close of the applicable calendar year for which the bonus
is calculated. In the event Employee contends that any bonus has not been
properly paid under this Agreement, Employee shall give written notice to the
Company, and the Company shall have thirty (30) days to cure any defect in
Employee’s bonus payment.

Notwithstanding anything to the contrary above, if and to the extent required
under stock exchange rules or law, following an initial public offering of the
common stock of the Company, the Employee’s bonus shall be determined by a
compensation committee or in such other manner as the Company determines
satisfies such applicable rules or laws.

C. HEALTH AND LIFE INSURANCE. During the term of this Agreement, the Company
shall pay (i) all necessary premiums for Employee and his dependents to
participate in any medical insurance plan and dental insurance plan that may
then be available to employees of the Company, and (ii) premiums of up to $1,800
per year on a policy of life insurance on the life of Employee, the beneficiary
of which shall be named by Employee. Currently, the group health plan for the
Company’s employees is provided by Guardian. The Company reserves the right to
change the insurance carrier and the level and amount of insurance benefits
available to employees of the Company, and reserves the right to terminate said
benefits at any time.

D. EXPENSES. The Company shall reimburse Employee, pursuant to the Company’s
expense policies, for reasonable expenses incurred in the performance of
Employee’s duties as Chief Operating Officer. Such expenses may include
reasonable business client entertainment expenses. Any question about the
reasonableness of an expense shall be resolved by the Company’s President in the
President’s sole discretion.

E. OPTION GRANT. The Company shall grant Employee an option (the “Option”) to
purchase shares of the Company’s Class A common stock representing, on a fully
diluted basis as of the date of the grant, two and one-quarter percent
(2.25%) of the outstanding shares of the Company’s common stock. Assuming
Employee’s continued employment, the Option shall vest and become exercisable in
five equal annual installments (0.45%) on the last

 

3



--------------------------------------------------------------------------------

day of December of each year, commencing with December 31, 2010. The exercise
price of the Option shall be the fair market value per share of the Company’s
common stock as of the date of grant, as determined under the most recent
valuation conducted by the Company prior to the date of this Agreement. The
Option shall be granted pursuant to the Liberman Broadcasting, Inc. Stock
Incentive Plan (the “Plan”), and shall be subject to the terms and conditions
(including but not limited to terms and conditions regarding adjustments in the
event of changes in the Company’s capital structure) generally applicable to
option grants under the Plan.

F. OTHER BENEFITS. Employee shall be entitled during the term of this Agreement
to participate in benefit plans or policies generally applicable to employees of
the Company, including but not limited to, all retirement, deferred compensation
and similar plans and programs generally available to other employees of the
Company as in effect from time to time, subject to any legally required
restrictions specified in such plans and programs.

III. TERMINATION PRIOR TO EXPIRATION OF AGREEMENT.

A. DISABILITY. If Employee becomes disabled due to sickness or accident during
the term of this Agreement and is no longer able to perform the essential
functions of the job with or without reasonable accommodation, and such
disability continues for more than ten (10) consecutive weeks, the Company, in
its sole discretion, may either (1) suspend Employee’s obligation to render
services hereunder and the Company’s obligation to pay Employee under the terms
of this Agreement during the continuation of such disability, or (2) terminate
this Agreement immediately; provided, however, that nothing in this agreement
shall limit Employee’s right to any disability leave provided under the
California Pregnancy Disability Leave law or similar applicable law. If Employee
is terminated as the result of disability, the Company shall not be obligated to
make any further payments to Employee hereunder, except amounts due as salary
and bonuses earned at the time of such termination.

B. RESIGNATION OR DEATH. The Employee may resign his position at any time. In
the event of Employee’s resignation or death during the term of this Agreement,
this Agreement shall terminate and the Company shall have no further obligation
to Employee or Employee’s surviving spouse, estate or legal representatives,
except amounts due as salary and bonuses earned at the time of such termination.

 

4



--------------------------------------------------------------------------------

C. TERMINATION FOR CAUSE. The Company may terminate this Agreement at any time
for “Cause” as hereinafter defined. “Cause” shall be determined by the Board of
Directors of the Company (the “Board”) and shall mean any of the following:
(1) personal dishonesty by Employee involving Company business; (2) breach of
fiduciary duty by Employee to the Company involving personal profit;
(3) commission of a felony by Employee which in the Company’s judgment has or
may have an adverse effect on the Company’s business or reputation;
(4) Employee’s use of any illegal drug, narcotic, or excessive amounts of
alcohol (as determined by the Company in its discretion) on Company property or
at a function where Employee is working on behalf of the Company; (5) Employee’s
willful refusal to comply with reasonable requests made of Employee by the
Board, the Company’s Chief Executive Officer, the Company’s President, or the
Company’s Chairman; (6) a breach by Employee of any material provision of this
Agreement; or (7) a breach by Employee of Section III(D) of this Agreement.

If the Company terminates this Agreement for cause, the Company shall not be
obligated to make any further payments to Employee hereunder, except amounts due
as salary and bonuses earned at the time of such termination, and any
outstanding portion of the Option or any other equity award shall be immediately
forfeited, regardless of whether it was then exercisable.

D. PUBLIC MORALS. If Employee commits any act or becomes involved in any
situation, or occurrence, which degrades Employee in society, or brings Employee
into public disrepute, contempt, scandal or ridicule, or which justifiably
shocks, insults or offends the community, or which reflects negatively upon
Employee, the Company, a sponsor or a licensee of the Company’s stations, or if
publicity is given to any such conduct, commission or involvement on the part of
Employee, which occurred prior to the date of this Agreement, the Company shall
have the right to terminate this Agreement immediately.

E. FORCE MAJEURE. If during the term of this Agreement, due to labor disputes,
government regulations, or because of the failure of broadcasting facilities due
to war or other calamity (collectively, “Force Majeure”) the Company in good
faith believes it is unable to utilize Employee’s services, the Company shall
have the right upon twenty-four (24) hours prior notice to Employee to suspend
Employee’s services for the duration of such Force Majeure, or for any part
thereof, and no compensation will be paid or accrue to Employee during any such
period of suspension; provided that such suspension shall end as soon as such
Force Majeure terminates.

 

5



--------------------------------------------------------------------------------

F. TERMINATION WITHOUT CAUSE. The Company may terminate Employee’s employment at
any time without Cause or Employee’s disability. In the event the Company
terminates Employee’s employment without Cause or Employee’s disability during
the term of this Agreement, this Agreement shall terminate and the Company shall
have no further obligation to Employee or Employee’s surviving spouse, estate or
legal representatives, except that (1) the Company shall pay Employee any
amounts due as salary and bonuses earned at the time of such termination,
(2) the Company shall continue the payment of Employee’s base salary for a
period of one year following such termination, and (3) during the
post-employment exercise period provided under the Company’s option plan with
respect to the Option, the Employee shall be entitled to exercise the
then-vested portion of the Option.

IV. RIGHTS TO COMPANY MATERIALS, CONFIDENTIALITY.

A. Employee agrees that all lists, materials, books, files, reports,
correspondence, records, communications and other documents and information
provided by, prepared by, or made available by any LBI Entity to Employee in
connection with his services hereunder (“Company Materials”) shall be and shall
remain the property of the Company. Upon the termination of employment or the
expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Employee shall not make or retain any copies
thereof. All Company Materials and confidential information relating to the
Company or its operations shall remain the property of the Company and shall not
be disclosed by Employee to any other party. In consideration for employment
with the Company and in exchange for the consideration provided for by this
Agreement, Employee specifically agrees that after termination of Employee’s
employment with the Company for any reason, Employee shall not, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, use or communicate or divulge any Company Materials or
confidential information, knowledge or data to anyone other than the Company and
those specifically designated by it. Employee acknowledges and agrees that, as a
condition of employment, Employee will be required to execute a stand-alone
Confidentiality and Non-Disclosure Agreement, prior to performing any services
pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

V. INJUNCTIVE RELIEF.

A. Employee acknowledges that the services Employee is to render to Company are
of a special, peculiar and extraordinary character that gives them a unique
value, the loss of which cannot be reasonably or adequately compensated for in
damages in a legal action. It is further expressly acknowledged and agreed that
the Company will or would suffer irreparable injury if Employee were to fail to
perform services required under this Agreement and that the Company would by
reason of that injury be entitled to injunctive relief in a court of appropriate
jurisdiction in addition to any other rights or remedies which may be available
to the Company. Employee further consents and stipulates to the entry of such
injunctive relief in such a court prohibiting Employee from competing with the
Company in violation of this Agreement.

VI. SOLICITING EMPLOYEES.

A. Employee promises and agrees that Employee will not, during the term of this
Agreement or for a period of twelve (12) months thereafter, directly or
indirectly solicit any employees of the Company having an annual rate of income
from the Company of twenty-four thousand dollars ($24,000.00) or more, to work
for any business, individual, partnership, firm, corporation, or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company, including, but not limited to, any radio station or
television station broadcasting within a one hundred fifty (150) mile radius of
Los Angeles, California.

VII. ARBITRATION.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Employee’s employment or association with any LBI Entity or termination
of the same, including, without limiting the generality of the foregoing, any
alleged violation of statute, common law or public policy, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Los Angeles County, California, before a sole arbitrator selected
from Judicial

 

7



--------------------------------------------------------------------------------

Arbitration and Mediation Services, Inc., Los Angeles County, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. The Arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, then by striking from
a list of arbitrators supplied by JAMS. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or the provision of services under this
Agreement. The Company will pay the arbitrator’s fees and arbitration expenses
and any other costs associated with the arbitration or arbitration hearing that
are unique to arbitration (recognizing that each side bears its own deposition,
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in court).

VIII. MISCELLANEOUS.

A. ENTIRE AGREEMENT; WAIVER; MODIFICATION. This instrument constitutes the
entire agreement of the parties hereto and supersedes and replaces any other
written or oral agreement or understanding with respect to the subject matter
hereof including, without limitation, that certain Employment Agreement entered
into as of December 18, 2002, as amended, by and between LBI Holdings I, Inc.
and Employee, and both parties expressly acknowledge that any and all
obligations to Employee with respect to any such prior agreements have been
satisfied in full. This Agreement may only be modified, amended or waived by
written instrument executed by both parties. No waiver of a breach hereof shall
be deemed to constitute a waiver of a future breach, whether of a similar or a
dissimilar nature.

 

8



--------------------------------------------------------------------------------

B. RIGHTS CUMULATIVE. The Company’s rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights; likewise, the Company’s rights hereunder are in addition to any
other rights of the Company at law or in equity.

C. COMMUNICATIONS. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
hand-delivered or if mailed by registered or certified mail, postage prepaid,
addressed to Employee at Employee’s address as it appears on the records of the
Company or addressed to the Company at its principal office at 1845 Empire
Avenue, Burbank, California 91504. Either party may change the address at which
notice shall be given by written notice given in the above manner.

D. SAVINGS CLAUSE. Should any valid federal or state law or final determination
of any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision or provisions so affected shall be
automatically conformed to the law or determination and otherwise this Agreement
shall continue in full force and effect.

E. GOVERNING LAWS. This Agreement shall be governed as to its validity and
effect by the laws of the State of Texas without regard to principles of
conflict of laws.

F. CONSTRUCTION. Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.

G. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

9



--------------------------------------------------------------------------------

H. SURVIVAL. Sections IV, V, VI, VII, and VIII of this Agreement shall survive
the termination of this Agreement.

I. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the Company’s
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE     LIBERMAN BROADCASTING, INC.

/s/ Winter Horton

   

/s/ Lenard D. Liberman

Winter Horton     By: Lenard D. Liberman     Its: Chief Executive Officer and
President

 

10